Name: 1999/872/EC, ECSC, Euratom: Council Decision of 17 December 1999 appointing eight members of the Court of Auditors of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-12-31

 Avis juridique important|31999D08721999/872/EC, ECSC, Euratom: Council Decision of 17 December 1999 appointing eight members of the Court of Auditors of the European Communities Official Journal L 340 , 31/12/1999 P. 0105 - 0105COUNCIL DECISIONof 17 December 1999appointing eight members of the Court of Auditors of the European Communities(1999/872/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 247(3) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45(3) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(3) thereof,Having regard to the Opinions of the European Parliament(1),(1) Whereas the terms of office of Mr Patrick Everard, Mr JÃ ¸rgen Mohr, Mr Antoni Castells, Mr Barry Desmond, Mr Giorgio Clemente, Mr Armindo de Jesus de Sousa Ribeiro, Mr Aunus Salmi and Mr Jan O. Karlsson expire on 9 February 2000;(2) Whereas new appointments should therefore be made,HAS DECIDED AS FOLLOWS:Article 1The following are hereby appointed members of the Court of Auditors for the period from 1 March 2000 to 28 February 2006 inclusive:- Mr Robert Reynders- Mr JÃ ¸rgen Mohr- Mr Juan Manuel Fabra Valles- Mrs MÃ ¡ire Geoghegan-Quinn- Mr Giorgio Clemente- Mr VÃ ­tor Manuel da Silva Caldeira- Mr Aunus Salmi- Mr Jan O. Karlsson.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) Opinions delivered on 16 December 1999 (not yet published in the Official Journal).